Citation Nr: 1012362	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-13 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO).  In that rating decision, the RO 
denied the benefit sought on appeal. 

In December 2009, the Veteran testified at a videoconference 
hearing conducted before the undersigned Acting Veterans Law 
Judge. A copy of the transcript of that hearing has been 
associated with the claim folder.  


FINDING OF FACT

Hepatitis C was not shown in service or for many years 
thereafter and is not related to the Veteran's active duty 
service or any incident therein.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of 
information and evidence that VA will seek to provide, and 
of the type of information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b).  VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA 
notice requirements apply to all elements of a claim for 
service connection.  So, VA must specifically provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the February 2003 RO decision in the matter, 
VA sent a letter to the Veteran in December 2002 that fully 
addressed some notice elements concerning his service 
connection claim.  The letter informed the Veteran of what 
evidence is required to substantiate the claims, and 
apprised the Veteran as to his and VA's respective duties 
for obtaining evidence.  

VA must also provide notice how disability ratings and 
effective dates for the award of benefits will be assigned 
if service connection is granted or a higher evaluation is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice was given to the Veteran in April 2006.  His 
claim was readjudicated at that time, when the statement of 
the case was issued, and was later readjudicated in July 
2009, when a supplemental statement of the case was 
furnished to him.  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service 
treatment records and records of pertinent medical treatment 
since service, and providing the Veteran a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  It is noted that 
during the December 2009 hearing the Veteran stated that he 
had a May 1972 private treatment record from Riverside 
Hospital that he wanted to associate with the claims folder.  
The record was left open for thirty days for the Veteran to 
submit this additional evidence.  As of the date of this 
decision, no additional evidence has been received from the 
Veteran.  A review of the claims folder shows that VA has 
already sought to obtain all the Veteran's treatment records 
from Riverside Hospital beginning in 1972.  See August 2006 
request for treatment records.  It is noted that the claims 
folder does contain several private treatment records from 
Riverside Hospital that date back to the early 1980s.  Thus, 
the Board finds that VA has made reasonable efforts to 
obtain all the relevant treatment records identified by the 
Veteran. 

VA also has a duty to provide an examination; but the duty 
only applies when such an examination is necessary to decide 
a claim.  Here, VA did not provide the Veteran with an 
examination in connection with his claim for service 
connection for hepatitis C; however, the Board finds that an 
examination was not necessary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2009).  Other than the Veteran's statements 
that he engaged in several hepatitis C risk factors, there 
is also evidence that he engaged in similar risk factor 
activities after discharge.  Even conceding the competency 
of the Veteran to discuss his in-service risk factors, the 
fact remains that there is no medical evidence even 
suggestive of a possible link between his in-service risk 
factors and his current diagnosis of hepatitis C (which was 
first made approximately one decade after his discharge from 
service).  Consequently, a remand to accord the Veteran an 
opportunity to undergo a pertinent VA examination is not 
required.  38 U.S.C.A. § 5103A(a)(2),  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  For the foregoing reasons, the Board therefore 
finds that VA has satisfied its duty to notify and its duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 
20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

The Veteran seeks service connection for hepatitis C.  He 
asserts that he acquired the disease during service while he 
was stationed in Vietnam and engaged in activities such as 
IV drug use and intranasal cocaine.  He also reports that he 
was exposed to another's blood while helping wounded 
soldiers after a mortar attack. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Here, the Veteran claims he is entitled to service 
connection for hepatitis C.  The Veteran's post-service 
private treatment records show he has a current diagnosis 
for hepatitis C.  See January 2006 private treatment record 
from Mid-Atlantic G. I. Consultants.  A review of the 
Veteran's service treatment records does not show any 
diagnosis or treatment for any liver-related disorders, 
including hepatitis C.  On the report of the May 1971 
examination prior to separation, there is no notation that 
the Veteran had hepatitis C or any other liver-related 
disorders.  Moreover, the Veteran does not allege that he 
was diagnosed with hepatitis C.  The first positive finding 
of hepatitis is shown in June 1981.  See Riverside Hospital 
medical records.  

The remaining question on appeal is the whether the 
competent medical evidence of record shows that the 
Veteran's hepatitis C is related to his activities in 
service.  Here, the preponderance is against such a finding.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was first diagnosed with hepatitis C, 
several of the earlier treatment records show that the 
Veteran reported a history of liver infection in 1972 
shortly after his discharge from service.  See October 1982 
general VA compensation examination report and June 1983 
correspondence from Delaware Curative Workshop, Inc.  None 
of these post-service treatment records contain medical 
statements that attempt to associate the Veteran's reported 
history of liver infection with his hepatitis C.  The Board 
notes that it is common medical knowledge that hepatitis C 
was not recognized prior to the late 1980s.  See VBA Fast 
Letter 211B (98-110) November 30, 1998.  Nonetheless, the 
evidence does not support a finding of any symptoms 
consistent with hepatitis C while he was on active duty.

The Board notes that during the December 2009 hearing, the 
Veteran testified to beginning hospitalized and treated for 
hepatitis C in May 1972.  A review of the medical evidence 
does show that the Veteran was hospitalized in May 1972.  
However, the record does not indicate why and for what 
condition he was hospitalized.  See July 1980 private 
treatment record from Riverside Hospital.  Although the 
Veteran, as a layperson, is competent to attest to facts 
surrounding his claim, such as when he was hospitalized, his 
statements do not equate to a competent medical evidence 
regarding diagnosis for hepatitis C.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Notably, hepatitis C is a disorder that is first 
demonstrated through the results of laboratory testing, and 
the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7354 
(hepatitis C) do not contemplate initial symptoms capable of 
lay observation.  Id.  

There is no medical evidence that shows that the Veteran had 
hepatitis C pathology prior to June 1981, which is almost a 
decade after his discharge from service.  The evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  

Also, the record lacks medical evidence establishing a 
possible relationship between the Veteran's hepatitis C and 
his period of active service.  The Veteran asserts that his 
hepatitis C was incurred during service, but there is no 
medical evidence supportive of such a link.  The Veteran's 
statements do not equate to a competent medical nexus.  
Espiritu, 2 Vet. App. at  494-95.  

The Board has considered the Veteran's statements that he 
engaged in hepatitis C risk activities while service.  
During the December 2009 hearing, he testified that he 
engaged in IV drug use, intranasal cocaine use, received 
tattoos, and was exposed to other soldiers' blood while he 
was stationed in Vietnam during service and that he engaged 
in similar drug use activities after service.  Further, 
post-service treatment records show that he reported 
intranasal cocaine use after his discharge until he was 
diagnosed with the liver infection in 1972.  See May 2002 
private treatment records from Dr. H. A. Ali and Mid-
Atlantic G.I. Consultants.  It is also noted that in these 
post-service treatment records the Veteran denied any 
history of tattoos.  

In light of the evidence that shows the Veteran was not 
diagnosed with hepatitis C until after service, and his 
reports that he engaged in hepatitis C risk factors during 
service and after service, the Board finds that the 
preponderance of the evidence is against a finding that 
hepatitis C was incurred in service, or is otherwise related 
to service.  Also, there is no medical evidence that links 
the Veteran's current disability to his service.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  


ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


